Title: Thomas Jefferson to John Barnes, 6 November 1813
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello Nov. 6. 13.
          I have just recieved from Genl Kosciuzko a duplicate of his letter of May 30. to which he adds this P.S. ‘you render me a great service by the arranging arrangement with mr Morton to whom I owe many thanks for the most obliging manner in which I have been treated at Paris, and for the exactitude of his correspondent.’ this channel then being so agreeable to the General we had better adhere to it, even if it occasions delay: because besides the
			 justification
			 of his approbation, if the house sees that we make our remittances steadily to them & to them alone, they will not be afraid to advance to the General, if our remittances should be delayed accidentally, knowing that they
			 will come in the end. I thought it well to apprise you of this for your government, and only add my affectionate esteem & respect.
          Th:
            Jefferson
        